Exhibit 10.9

Schedule of Omitted Documents

of CNL Healthcare Properties, Inc.

The following assignment and assumption agreements have not been filed as an
exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents
are substantially identical in all material respects to Exhibit 10.1 to this
Form 8-K:

 

  1. Assignment and Assumption of Purchase and Sale Agreement dated January 10,
2014, by and between CHP Partners, LP and CHP Vancouver-Bridgewood WA Owner,
LLC.

 

  2. Assignment and Assumption of Purchase and Sale Agreement dated January 10,
2014, by and between CHP Partners, LP and CHP Longview-Monticello Park WA Owner,
LLC.

 

  3. Assignment and Assumption of Purchase and Sale Agreement dated January 10,
2014, by and between CHP Partners, LP and CHP Yelm-Rosemont WA Owner, LLC.

The following management agreements have not been filed as an exhibit pursuant
to Instruction 2 of Item 601 of Regulation S-K; these documents are
substantially identical in all material respects to Exhibit 10.2 to this Form
8-K:

 

  1. Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Vancouver-Bridgewood WA Tenant Corp.

 

  2. Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Longview-Monticello Park WA Tenant Corp.

 

  3. Management Agreement dated February 1, 2014, by and between Prestige Senior
Living, L.L.C. and CHP Yelm-Rosemont WA Tenant Corp.

The following promissory notes have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these documents are substantially
identical in all material respects to Exhibit 10.4 to this Form 8-K:

 

  1. Promissory Note dated February 3, 2014, made by CHP Vancouver-Bridgewood WA
Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp. to The Prudential
Insurance Company of America in the principal amount of $13,774,226.00.

 

  2. Promissory Note dated February 3, 2014, made by CHP Longview-Monticello
Park WA Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The
Prudential Insurance Company of America in the principal amount of
$19,218,858.00.

 

  3. Promissory Note dated February 3, 2014, made by CHP Yelm-Rosemont WA Owner,
LLC and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance Company of
America in the principal amount of $9,924,763.00.

The following mortgage agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.5 to this Form 8-K:

 

  1. Deed of Trust and Security Agreement With Fixture Filing (Bridgewood –
First) dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance Company
of America for the benefit of The Prudential Insurance Company of America.

 

  2. Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
First) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC and
CHP Longview-Monticello Park WA Tenant Corp., to First American Title Insurance
Company of America for the benefit of The Prudential Insurance Company of
America.

 

  3. Deed of Trust and Security Agreement With Fixture Filing (Rosemont – First)
dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont
WA Tenant Corp., to First American Title Insurance Company of America for the
benefit of The Prudential Insurance Company of America.

 

1



--------------------------------------------------------------------------------

The following mortgage agreements have not been filed as an exhibit pursuant to
Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.6 to this Form 8-K:

 

  1. Deed of Trust and Security Agreement With Fixture Filing (Bridgewood –
Second) dated February 3, 2014, by CHP Vancouver-Bridgewood WA Owner, LLC and
CHP Vancouver-Bridgewood WA Tenant Corp., to First American Title Insurance
Company of America for the benefit of The Prudential Insurance Company of
America.

 

  2. Deed of Trust and Security Agreement With Fixture Filing (Monticello Park –
Second) dated February 3, 2014, by CHP Longview-Monticello Park WA Owner, LLC
and CHP Longview-Monticello Park WA Tenant Corp., to First American Title
Insurance Company of America for the benefit of The Prudential Insurance Company
of America.

 

  3. Deed of Trust and Security Agreement With Fixture Filing (Rosemont –
Second) dated February 3, 2014, by CHP Yelm-Rosemont WA Owner, LLC and CHP
Yelm-Rosemont WA Tenant Corp., to First American Title Insurance Company of
America for the benefit of The Prudential Insurance Company of America.

The following recourse liabilities guaranties have not been filed as an exhibit
pursuant to Instruction 2 of Item 601 of Regulation S-K; these document are
substantially identical in all material respects to Exhibit 10.7 to this Form
8-K:

 

  1. Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of .CHP Vancouver-Bridgewood WA Owner, LLC and CHP
Vancouver-Bridgewood WA Tenant Corp.

 

  2. Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of .CHP Longview-Monticello Park WA Owner, LLC and CHP
Longview-Monticello Park WA Tenant Corp.

 

  3. Recourse Liabilities Guaranty executed February 3, 2014, by CNL Healthcare
Properties, Inc. to The Prudential Insurance Company of America relating to the
indebtedness of .CHP Yelm-Rosemont WA Owner, LLC and CHP Yelm-Rosemont WA Tenant
Corp.

The following supplemental guaranties have not been filed as an exhibit pursuant
to Instruction 2 of Item 601 of Regulation S-K; these document are substantially
identical in all material respects to Exhibit 10.8 to this Form 8-K:

 

  1. Supplemental Guaranty executed February 3, 2014, by CHP
Vancouver-Bridgewood WA Owner, LLC and CHP Vancouver-Bridgewood WA Tenant Corp.
to The Prudential Insurance Company of America.

 

  2. Supplemental Guaranty executed February 3, 2014, by CHP Longview-Monticello
Park WA Owner, LLC and CHP Longview-Monticello Park WA Tenant Corp. to The
Prudential Insurance Company of America.

 

  3. Supplemental Guaranty executed February 3, 2014, by CHP Yelm-Rosemont WA
Owner, LLC and CHP Yelm-Rosemont WA Tenant Corp. to The Prudential Insurance
Company of America.

 

2